DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to preliminary amendment filed on 01/04/21.  Regarding the amendment, claims 2, 18-20 are canceled, claims 1, 3-17 are present for examination.
The amended drawing is accepted and record in file.
Specification
The disclosure is objected to because of the following informalities: in para [0032] of the specification, the phrase “output half axles 215a and 215b” should be changed to --output half axles 206a and 206b--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8-9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce Jr. et al. (US 2015/0083505 A1) in view of Takeuchi et al. (US 10,523,091 B2)
Regarding claim 1, Pearce teaches an electric drive system for vehicle, comprising: 
an inverter unit (111, fig 5) for converting DC power supplied from outside into AC power (para [0023]); 
an electric motor unit (105) for converting the AC power from the inverter unit (111) into a mechanical rotation and outputting the mechanical rotation from an output shaft (rotor shaft 106, see annotation fig 5 below); and 
a gearbox unit (115) for decelerating the rotation transmitted from an input shaft and then outputting a decelerated rotation (para [0025]); 
wherein the electric motor unit (105), the gearbox unit (115) and the inverter unit (111) have independent enclosures respectively, and are fixedly connected to each other in a detachable manner (fig 5) in such a way that the 
the enclosure of the inverter unit (111) has a minimum thickness in the axial direction relative to length and width directions of the enclosure; 

    PNG
    media_image1.png
    712
    725
    media_image1.png
    Greyscale


Takeuchi teaches a control unit and electric power steering device having an inverter unit (1, fig 2) comprising one or more layers of inverter circuit boards (41, 42, fig 3-4), and the inverter circuit boards (41, 42) are arranged with their circuit board surfaces substantially perpendicular to the axial direction (the direction of the shaft 23) to minimize path length and enabling a reduction in inductance so that suppressing noise (col 9 ln 38-44).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Pearce’s inverter with one or more layers of inverter circuit boards, and the inverter circuit boards are arranged with their circuit board surfaces substantially perpendicular to the axial direction as taught by Takeuchi.  Doing so would minimize path length and enabling a reduction in inductance so that suppressing noise (col 9 ln 38-44).
Regarding claim 3, Pearce in view of Takeuchi teaches the claimed invention as set forth in claim 1, except for the added limitation of the enclosure of the inverter unit is be of the shape of a box which has an outer shape matching with a projection shape of an outer contour of each of the circuit boards inside the enclosure.
Takeuchi further teaches a control unit and electric power steering device having an inverter unit (1, fig 2) wherein the enclosure (43) of the inverter unit (1) 
 Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Pearce in view of Takeuchi’s inverter with the enclosure of the inverter unit is be of the shape of a box which has an outer shape matching with a projection shape of an outer contour of each of the circuit boards inside the enclosure as further taught by Takeuchi.  Doing so would reduce noise generation (col 10 ln 8-9).
Regarding claim 8, Pearce in view of Takeuchi teaches the claimed invention as set forth in claim 1, Pearce further teaches a vehicle (200) using the electric drive system (101) for vehicle as a front-wheel drive system (para [0032]).
Regarding claim 9, Pearce in view of Takeuchi teaches the claimed invention as set forth in claim 8, Pearce further teaches a vehicle (200) using the electric drive system (101) for vehicle as a rear-wheel drive system (para [0032]).
Regarding claims 12-13, Pearce in view of Takeuchi teaches the claimed invention as set forth in claims 1 and 3, Pearce further teaches a vehicle (200) using the electric drive system (101) for vehicle as a front-wheel drive system (para [0032]).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Takeuchi, further in view of Ishizuka (US 9,252,641 B2).
Regarding claim 7, Pearce in view of Takeuchi teaches the claimed invention as set forth in claim 1, except for the added limitation of the output shaft of the electric motor unit is a hollow shaft having internal splines; the input shaft of the gearbox unit is a shaft extending from the enclosure of the gearbox unit and having external splines at a front end; and the input shaft of the gearbox unit is inserted into the output shaft of the electric motor unit, and its external splines are cooperatively coupled with the internal splines of the output shaft of the electric motor unit so that the input shaft of the gearbox unit rotates with the rotation of the output shaft of the electric motor unit.
Ishizuka teaches a power transmission device having an electric motor (fig 1) wherein the output shaft (70) of the electric motor unit (12) is a hollow shaft having internal splines (70A, fig 1), the input shaft (16) of the gearbox unit (10) is a shaft extending from the enclosure of the gearbox unit (10) and having external splines at a front end, and the input shaft (16) of the gearbox unit (10) is inserted into the output shaft (70) of the electric motor unit (12), and its external splines are cooperatively coupled with the internal splines of the output shaft of the electric motor unit so that the input shaft of the gearbox unit rotates with the rotation of the output shaft of the electric motor unit (col col 3 ln 27-31) to rotatably support the joint of the gear shaft and the motor shaft.

Regarding claim 17, Pearce in view of Takeuchi and Ishizuka teaches the claimed invention as set forth in claim 7, Pearce further teaches a vehicle (200) using the electric drive system (101) for vehicle as a front-wheel drive system (para [0032]).

Allowable Subject Matter
Claims 4-6, 10-11, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the record of prior art by itself or in combination with other references does not show an electric drive system for vehicle having a partition plate is provided in the .

Response to Arguments
Applicant's arguments filed 01/04/21 have been fully considered but they are not persuasive.
In response to applicant argument that “Pearce does not teach the limitation that states "the electric motor unit, the gearbox unit, and the inverter unit are transversely arranged in a straight line in the direction of the input shaft of the gearbox unit."  Examiner disagrees with that because Pearce teaches this feature in fig 2-4 as discussed in the rejection above.  Further, applicant argued that “As shown in Fig. 3 of Pearce, the inverter 111 and the electric motor 105 are not arranged in a straight line with the cool gearbox 115. Instead, Pearce teaches the use of two half-shafts 107 for balance, which situates the inverter 111 and the electric motor 105 out of line with the cool gearbox 115. See para. 0045.”  Examiner disagrees with that because Pearce’s fig 3 shown the inverter 111, the gearbox 115, and the electric motor 105 are arranged on a straight line (see annotation below), the output shaft of gearbox 115 is cooperatively coupled with the half shafts 107.  Para [0045] further teaches the motor 105 on one side of the vehicle center line YL and the power inverter 111 on the other side of the vehicle center line YL.

    PNG
    media_image2.png
    792
    636
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rawlinson (US 2015/0224884 A1) teaches an integrated drive assembly for an electric vehicle is provided, where the power inverter enclosure is separate from the motor and the transmission, and where the power inverter enclosure is coupled to, and separated from, the motor via a plurality of inverter support members. Each of the inverter support members is rigidly coupled to the transmission enclosure and compliantly coupled to the power inverter enclosure using a plurality of flexible bushings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
/LEDA T PHAM/Examiner, Art Unit 2834